Citation Nr: 0401262	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO that, among other things, denied an application to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.  In December 1996, the 
RO also denied a claim for an increased rating for PTSD.  By 
rating action of February 1998, the RO increased the rating 
for PTSD from 10 to 30 percent.  In January 1999, the veteran 
testified at a hearing at the RO.

The Board further notes that, besides the issues listed 
above, the issues of entitlement to service connection for an 
upper respiratory condition, hypertension, prostatitis, and 
diabetes, all claimed as due to exposure to Agent Orange, 
were developed for appellate review following the December 
1996 rating decision.  In a written statement received in 
January 1999, the veteran stated that he was withdrawing 
these claims.  Consequently, the Board finds that these 
issues have been withdrawn and are no longer before the 
Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2003).

Given the grant of the application to reopen a claim of 
service connection for a low back disability, as set forth 
below, the Board will address the underlying question of 
service connection for a low back disability in the remand 
that follows the decision below, along with the issue of 
entitlement to an increased rating for PTSD.




FINDINGS OF FACT

1.  By rating action in January 1972, the RO denied a claim 
of entitlement to service connection for a back disability.  
The veteran was notified of the denial by letter in February 
1972, but he did not initiate an appeal.  

2.  By notification letter in May 1990, the RO continued the 
denial of the veteran's claim of service connection for a 
back disability.  The veteran was notified of the denial and 
provided with his appellate rights but he did not initiate an 
appeal.  A claim to reopen was filed in June 1992.

3.  Certain new evidence received since the May 1990 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
a low back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disability 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
evidence of back-related problems.

A VA hospital summary indicates that the veteran was 
hospitalized from June 1971 to July 1971.  It was noted that 
he had entered the hospital with a history of multiple joint 
pains for better than 18 months' duration.  X-rays of the 
joints revealed no pathology.  During hospitalization, the 
veteran was seen by an orthopedic surgeon who found no 
pathology of the joints.  The veteran was asymptomatic at 
discharge.

Based on the evidence of record, by rating action of January 
1972, the RO denied a claim of entitlement to service 
connection for a back disability on the basis that the 
evidence of record did not show that the veteran suffered 
from a then-current back disability.  The RO notified the 
veteran of that decision in February 1972, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §  19.118 
(1971).

In a written statement received in March 1990, the veteran 
indicated his desire to establish a claim of service 
connection for a back condition.  Based on the evidence of 
record, however, the RO continued to deny the veteran's claim 
of entitlement to service connection for a back disability in 
May 1990, on the basis that the evidence of record did not 
show that the veteran suffered from a then-current back 
disability.  By notification letter in May 1990, the RO 
provided the veteran with his appellate rights but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §§ 19.129, 
19.192 (1989).

The veteran's application to reopen was received by VA in 
June 1992.  By a decision in December 1996, the RO denied the 
veteran's claim to reopen.  It is from the December 1996 
decision that the present appeal arises.

In this regard, the claim of service connection for a low 
back disability may now be reopened only if new and material 
evidence has been received since the last final disallowance 
of the claim in May 1990.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for a low back disability, the 
Board has reviewed the evidence received subsequent to the 
May 1990 RO denial and finds that new and material evidence 
has indeed been received.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a 
February 1986 private treatment report, which shows a 
diagnosis of degenerative disc disease.  A March 2003 private 
discharge summary includes a discharge diagnosis of thoracic 
spondylosis without myelopathy.

VA treatment records also indicate that the veteran now has 
current diagnoses of a back disability.  VA records received 
in August 1992 show that, in March 1983, the veteran was 
treated for a stab wound in the back.  In January 1988, 
lumbar strain was diagnosed.  In August 1992, the veteran 
complained of having had chronic low back pain since a 
bulldozer hit him in the back during service.  The assessment 
included chronic low back pain most likely a strain secondary 
to trauma.  A December 1993 magnetic resonance imaging of the 
lumbar spine revealed a mild generalized posterior disc bulge 
was present at L4-5.

The Board finds that these private and VA treatment records 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis.  At the time of the RO's final decision in 
May 1990, it was determined that the record did not contain 
evidence of a current back disability for which service 
connection could be granted.  What is different about the 
newly received evidence is that it now includes a current 
diagnosis of a back disability for which service connection 
may be awarded, something that was not shown previously by 
the medical evidence.  Consequently, it may be said that the 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.




ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for a low 
back disability is granted.


REMAND

With respect to the issue of entitlement to service 
connection for a low back disability, review of the claims 
files does not reflect that the veteran has been advised-
relative to his claim of service connection-of the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of service 
connection for residuals of a low back injury, particularly 
the information or evidence required of the veteran and the 
evidence that VA will obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  In this regard, a remand is required to notify the 
veteran of the VCAA and the implementing regulations that are 
applicable to this claim.  VAOPGCPREC 7-03.  



Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case (SOC) or SSOC was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (2003).  In the present case, the record shows that 
additional evidence was submitted directly to the Board in 
October 2003 relative to his claim of service connection.  
The additional evidence contains medical evidence pertaining 
to the veteran's low back claim and, therefore, is 
"pertinent" to the claim on appeal.  A remand of the case 
is therefore required to comply with 38 C.F.R. § 19.31 (2003) 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).  

The Board also finds that there are additional reasons for a 
remand including the need for further development of the 
medical opinion evidence.  This is so because it is unclear 
whether any currently diagnosed low back disability is 
related to military service.  Therefore, to satisfy VA's duty 
to assist the veteran in developing facts pertinent to the 
claim of service connection, a VA examination is necessary to 
better evaluate the veteran's claim.  Given the absence in 
the record of a medical nexus opinion, the Board finds that a 
remand is required to obtain one.  38 C.F.R. § 19.9 (2003).

Turning to the issue of entitlement to an increased rating 
for PTSD, there are additional reasons for remand, including 
the need to obtain medical records.  The record shows that 
the veteran has reported consistently that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  The SSA award decision or any medical information 
relied upon, however, is not part of the record.  In order to 
ensure that his service connection claim or increased rating 
claim is adjudicated on the basis of a complete evidentiary 
record, the SSA award letter and associated evidence should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board lastly notes that a remand is necessary to obtain a 
VA psychiatric examination.  The record shows that the last 
VA psychiatric examination was 


conducted in June 1997.  Under these circumstances, the duty 
to assist includes the duty to provide the veteran with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should schedule another examination where 
appellant complained of increased disability two years after 
the last examination).  Moreover, although numerous VA 
examinations have been scheduled since then, the Board finds 
that given the veteran's history of homelessness and numerous 
address changes, the veteran should be afforded another 
opportunity to be examined.  Consequently, a remand is also 
required for a new VA examination.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the law and to ensure the appellant 
has had full due process of law:  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran should 
be specifically told of the information 
or evidence he should submit, if any, and 
of the information or evidence that VA 
will yet obtain with respect to his claim 
of service connection for low back 
disability.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his back and PTSD that are not 
already of record.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 


(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should obtain the SSA award 
determination letter and any SSA medical 
records relied upon.

4.  The RO should arrange for a VA 
orthopedic examination to determine 
whether the veteran has any low back 
disability attributable to his period of 
military service.  The claims files, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed low back disability.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed low back disability 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that the 
veteran's service medical records do 
not reflect treatment for the low 
back.  The examiner should also note 
the veteran's post-service June to 
July 1971 VA hospital summary, 
February 1986 private diagnosis of 
degenerative disc disease, and 
subsequently prepared VA treatment 
records showing complaints 
pertaining to the back.)  



5.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  
Psychological testing should be conducted 
with a view toward determining the 
severity of PTSD symptoms.  The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the psychiatrist.  

The psychiatrist should review the claims 
files, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected psychiatric disability, if 
feasible.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  If 
the psychiatrist is unable to 
disassociate the psychiatric symptoms of 
PTSD from those of another, the examiner 
should so indicate.  The psychiatrist 
should assign a global assessment of 
functioning (GAF) score and explain the 
significance of the score in terms of 
social and industrial impairment.  The 
rationale for the psychiatrist's opinions 
should be explained in detail.  If the 
psychiatrist provides an opinion that is 
contrary to one already of record, the 
psychiatrist should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from those opinions already of record.

6.  The RO should ensure that each 
examination report requested above 
complies with this remand, especially 


with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claims.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the SSOC was 
issued in June 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



